OPINION
A motion was made in this case to strike from the files and records of this court all of the "Transcript of *Page 103 
Record on Appeal," consisting of three volumes, except the certified copy of the judgment roll, certified copy of the minute order, notice of appeal, and undertaking on appeal.
The motion to strike is made upon the ground that such other portions of the "Transcript of Record on Appeal" are not embraced in a duly authenticated bill of exceptions.
The motion was orally argued and thereafter an opinion was written, wherein we held that no bill of exceptions, duly settled, was embraced in the record in this case. While our conclusion on that point was right, we inadvertently ordered the affirmance of the judgment instead of making an order based on the motion made; hence we entered an order vacating the order of affirmance, and directed that the case stand submitted on the motion to strike and the arguments thereon.
What is designated as volume 2 of "Transcript of Record on Appeal," certified to by the clerk of the trial court as being a full, true, and correct copy of a document entitled "Transcript of Testimony," is on file.
Volume 3 of "Transcript of Record on Appeal" appears from the certificate of the clerk to be a copy of a certain deposition taken in the case.
All testimony in a case must be embraced in a bill of exceptions, settled as provided by statute. There is no bill of exceptions in the record. The law as to the proper manner of settling a bill of exceptions is covered by Stats. 1923, c. 97, as amended by Stats. 1927, c. 88, and the cases cited in our former opinion.
For the reasons given, the motion to strike is granted.
                        ON PETITION FOR REHEARING
January 6, 1930.